Explanations of vote
Oral explanations of vote
(PL) Mr President, 2009 will bring many changes and challenges for the European Parliament. Not only will elections be held and a new parliamentary term begin, but also, most importantly, the challenges relating to the entry into force of the Lisbon Treaty will have to be dealt with. Life does not stand still, and I am not referring exclusively to political life. There comes a time when changes are needed, along with new plans and approaches to action. Generally speaking, greater financial input is required for changes to be effective. Nonetheless, the budgetary resources should be administered more efficiently and any unnecessary bureaucracy eliminated.
(SK) I voted in favour of the report by Mr Paul Rübig, because Eurostars is, in my view, an important initiative of the European Commission to support research and development performing SMEs.
In spite of the fact that SMEs account for almost 70% of the EU's GDP, their potential in the area of research and development has not yet been sufficiently exploited. I would like to underscore the rapporteur's effort to enable the highest possible number of SMEs to participate in this programme. According to the original proposal, many SMEs would be excluded from the process since they would have to contribute at least 50% towards the cost of the projects. Following the agreement between the European Parliament and the Council, SMEs will be able to participate in, and collaborate on, proposals for projects in the field of research and development.
I am pleased that Slovakia is among the 29 participating countries that have already expressed support for this programme. It is paramount that Slovak SME entrepreneurs receive information on how to access funding for research and development under this programme, and that the research potential grows in Slovakia and in other underdeveloped regions of Europe.
The European research and innovation database, in which the Commission will publish the results of the projects carried out under this programme, will be a useful point of reference for SMEs.
(IT) Mr President, ladies and gentlemen, I shall not speak for a second more, maybe for a second less. I merely want to say that it was an honour for me to vote in favour of the report by my friend Paul Rübig, outlining this proposal for a decision aimed at supporting SMEs.
What I should like, above all else - and this gives me many sleepless nights - is for there to be projects taking into account the experience, capacities and memories of older people, who can teach younger people a great deal in SMEs and so benefit all of the EU countries and the European Union itself. Mr President, as you see I still have five seconds left to wish 'buon appetito' to all of my colleagues who have been kind enough to stay behind to listen to my statement.
(PL) Mr President, any initiatives aimed at supporting and stimulating coal extraction and steel production deserve the European Parliament's support. The aforementioned activities are particularly important, because no rapidly developing economy can prosper without these sectors of production. It is also worth bearing in mind that the largest producers of these raw materials are located outside the European Union and that in comparison, the position of the Member States is very poor indeed.
There can be no doubt that the demand for coal and steel will continue to rise, driven by the rapidly developing Asian economies. Despite the need to progressively replace coal with renewable and more environmentally-friendly fuels, coal will remain a key source of energy and wealth for many regions of the European Union long into the future.
Mr President, I voted for Amendment 3, tabled by Mr Szymański, which is a stronger form of our general attitude to avoiding the presence of high-level state leaders at the opening ceremony of the Beijing Olympics. Mr Szymański finds a connection between the presence of state leaders and possibly supporting the internal policies of the Chinese authorities. I think it might be a warning signal to the Chinese authorities to make this connection more clear. That is why I voted for Amendment 3.
(CS) The European Parliament has once again proved itself to be a standard bearer for the protection of human rights. This is because we have achieved a broad political consensus on the condemnation of the human rights violations in China, which, contrary to all expectations, is toughening rather than relaxing the totalitarian regime in the run-up to the Olympics. The Olympic Committee is turning a blind eye by asserting that sports and human rights are unrelated. I am shocked by this pragmatic approach, which is far from the original ideals of the Olympic Games.
I call on all Members to appeal in writing to the prime ministers of their governments, as I did, to announce urgently a boycott of the opening ceremony unless China agrees to the dialogue with the Tibetan people and ratifies the International Covenant on Civil and Political Rights. In my view, the fact that the heads of state of the Member States have not yet resolved to take a common approach can be considered at best misguided, at worst a failure.
(PL) Mr President, the European Union must speak with one voice on such important matters as freedom, democracy and human rights. That was why it was so necessary to adopt an unequivocal stance regarding the situation in Tibet and to take decisive measures aimed at persuading China to respect those values. It is our moral duty to remind China of the promises it made to global public opinion on the subject of human rights when it was seeking to organise the Olympic Games. To date, China has failed to keep any of those promises.
China is now an economic power that cannot be disregarded. It is very wrong, however, for politicians to give priority to achieving specific economic aims and favourable trade agreements over the protection of fundamental values.
We must put an end to the policy of separating economic issues from human rights in our dealings with China. This need not, however, mean being sidelined economically. Indeed, the opposite is the case. China must be persuaded to commit to international standards and to respect them.
(PL) Mr President, I work very closely with colleagues from the Croatian Parliament on behalf of the European Parliament, hence my intervention.
At the very moment it declared independence, Croatia decided that the European Union was the key to its future. We should credit the Croatian authorities for all the action they have taken to resolve crucial issues. I am referring, for example, to the reform of the public sector and the judicial system, and to the actions aimed at combating corruption. Croatia is cooperating closely with the International Criminal Tribunal for the Former Yugoslavia in The Hague. It is to be commended for the provision included in its Constitution on the integration of national minorities into social and political life.
Croatia needs the European Union, and the European Union needs Croatia, amongst other reasons because of its geostrategic location. Croatia's accession will help to stabilise the Western Balkans and to ensure that democracy develops fully in the region.
(SL) Mr President, although I hope that Croatia will conclude its negotiations with the European Union as soon as possible, earlier today I withheld my support for Mr Swoboda's report for one particular reason: the amendment, which was endorsed with a majority vote, in my opinion poses a serious concern, because it represents a precedent regarding the European Parliament's decisions, since it speculates about the dates when the negotiations will be concluded. Specifically, the rapporteur, Mr Swoboda, proposed that the word 'could' be replaced with 'should in any case', which means that he proposes that, in any event, regardless of any benchmarks, the negotiations between Croatia and the European Union ought to be concluded in the year 2009.
I believe that the European Union has always insisted that the benchmarks ought to be respected, and that this is then a proviso for any negotiations to be concluded. However, in his report today, Hannes Swoboda and the European Parliament have declared that irrespective of everything, in any event, the Commission must conclude the negotiations with Croatia by the end of 2009. I find this unacceptable.
(IT) Mr President, ladies and gentlemen, the Lega Nord is voting against the Swoboda report on Croatia, in protest at the rejection of the amendments we tabled in defence of the sacrosanct rights of our Italian, Venetian, minority.
In the unredeemed lands of Istria and Dalmatia, the people of Fiume and Pola are demanding their rights, rights still being trampled underfoot more than 60 years after the end of the war. It is a wound that needs healing. Croatia cannot go on being deaf to the cries of anguish of our compatriots, who ask for nothing other than respect for their history, their suffering and their rights.
It is incredible that our colleagues on the left accuse the Lega Nord, in our country, of lacking a sense of Italian identity and provoke us by saying that our ministers should sing 'Fratelli d'Italia', then in this House, in Strasbourg, when we are discussing the rights of our Italian and Venetian compatriots - persecuted even now and deprived of their fundamental rights - they vote with the heirs of the Titoist persecutors and perpetrators of the Foibe massacres. Perhaps what our compatriots are guilty of is being anti-Communist and patriotic, just as we members of the Lega Nord are anti-Communist and patriotic.
(PL) Mr President, I voted in favour of the resolution on combating cancer in the enlarged Europe because this is a particularly serious problem. It affects millions of Europeans, notably in the new Member States. Monitoring tests and screening need to be cofinanced or even fully financed at Union level. These measures should become a priority for the European Union and should be compulsory for all our citizens.
The European Commission should prepare a pan-European awareness-raising campaign, providing information on preventive measures, early detection and diagnosis of cancer and its treatment. Cancer can only be overcome if we stand shoulder to shoulder and coordinate our efforts. The fight against cancer is a difficult challenge, but one to which Europe and the world must rise.
(PL) Mr President, literature, theatre, architecture, the visual arts, crafts, the cinema and television demonstrate Europe's cultural diversity. They are all part of Europe's common cultural heritage even though they belong to specific countries or regions within Europe.
One of the European Union's aims is to preserve and support this diversity and make it accessible to all. This was laid down, for example, in the Maastricht Treaty, in which the cultural dimension of European integration was expressed formally for the first time. The European Social Fund supports the Arturo Toscanini Foundation in Italy. The Foundation has been running training courses for unemployed musicians since the mid-1990s. The Culture Programme is one of the European Union's flagship programmes and runs between 2007 and 2013. It has a budget of around EUR 400 million for that period. It is a programme for cultural actions that are not of an audio-visual nature.
I trust we shall persevere in our support for artists and for all actions promoting culture. After all, culture is just as important as economic or industrial activity. It is for that very reason that I voted in favour of this report.
Mr President, I have voted in support of the Graça Moura report, as we spend too little time and money on supporting culture. We focus on the economy, markets, labour and trade, but where would Europe be without painters, musicians and literary artists?
Last night, Commissioner Figeľ told us that culture is more important than business. I can only add that culture generates business or, in the words of one historian, 'there would be no mailmen without writers'.
On the 200th anniversary of the birth of Fryderyk Chopin, the Polish composer, let us show the world that great music and culture was born on this continent.
(SK) I voted in support of the European agenda for culture in a globalising world, because culture is, in my view, the soul of Europe, and a fundamental source of enrichment for our nations. What other continent can claim so many musical geniuses, outstanding painters, sculptors, architects and other internationally renowned artists?
Never was culture so prominent in the EU as it is now. The effect of the European regions' cultural maturity is illustrated, for example, by the European Capital of Culture scheme for the years 2007 to 2019.
I have been following with awe the tough contest for the title of European Capital of Culture 2013 between the four Slovak candidates of Košice, Martin, Nitra and Prešov. The panel, which will select the winner in September 2008, will have a very difficult task. Beautiful and meaningful projects full of cultural treasures will offer sublime experiences to all those who visit these towns.
You are a wonderful singer, Mrs Pleštinská. I have been fortunate enough to hear you sing on several occasions.
(PT) Mr President, I want to congratulate Mrs Moura on the report adopted today. I also want to welcome and draw particular attention to paragraph 26, which was approved overwhelmingly, with 560 votes in favour in the roll-call vote. This paragraph highlights the interaction of European languages with other continents, with countries throughout the world, and the fact that it is vital for the European Union to know how to specifically promote these languages and the cultural interaction generated and conveyed by these languages in their extra-European dimensions. This is the case with English, Spanish and Portuguese and, to a lesser extent, French. I am sure that Commissioner Orban will be able to use this paragraph, together with the Joan i Marí report on which we voted two years ago, to draw up definitive guidelines for the European policy of multilingualism. Specific support for the spread of these languages, which are global European languages, is clearly important in the globalised world in which we live.
(PL) Mr President, climate change represents a challenge for many sectors of the economy. It is also a threat to Europe's biodiversity and has a negative impact on social development. The only way to counteract the effects of climate change is by limiting greenhouse gas emissions at regional and local level, in every sector of the economy and every area of our lives. The European Union should form alliances at global level, notably with developing countries. The latter also bear an ever-increasing responsibility for the undue emission of greenhouse gases.
A further important issue involves improving society's awareness of the adaptation measures by involving the mass media and the citizens in environmental issues. Action in this regard should be conducted at global, regional and local level, and should transcend all barriers, political or otherwise.
Written explanations of vote
in writing. - (PT) We voted in favour of this report on the animal health requirements applicable to the non-commercial movements of pet animals, bearing in mind health problems and their possible effects on public health.
For example, Regulation (EC) No 998/2003 of the European Parliament and of the Council harmonises the rules for non-commercial movements of pet animals between Member States or after their entry or re-entry into the Community from third countries. This Regulation introduced, inter alia, the pet passport for movements of cats, dogs and ferrets from one Member State to another. This proves that the animal has been vaccinated against rabies. However, the Regulation provides for temporary derogations which some Member States can apply until 3 July 2008 (Article 6(1) and Article 16).
Article 6(3) provides for the possibility of extending this transitional period by way of legislation, based on a report to be submitted to the European Parliament and the Council by the Commission before 1 February 2007. This did not happen.
That is why there is now agreement to extend the transitional period in order to allow time for the new regime to be defined.
in writing. - I voted in favour of the Ouský report in order that decisions taken regarding the movement of pets be taken only after full consideration of the scientific assessments.
in writing. - (SK) This report concerns the proposal for a regulation of the European Parliament and of the Council amending the Regulation on the animal health requirements applicable to the non-commercial movements of pet animals as regards the extension of the transitional period.
I am pleased that Regulation (EC) No 998/2003 harmonises the rules for non-commercial movements of pet animals between Member States or after their entry or re-entry into the Community from third countries. It is very positive that, in addition to other measures, the pet passport for cats, dogs and ferrets has been introduced, which proves that the animal has been vaccinated against rabies. I supported this report because the original transitional period may not be sufficient, especially as there is still no proposal on the table and the European Parliament will be dissolved for the 2009 elections.
I also believe that it is important for Malta to be included in the list of countries applying special requirements concerning ticks, as Malta already has a special regime in place regarding anti-tick treatment.
This proposal will facilitate pet owners in that it will make travelling with pet animals a less stressful experience.
in writing. - (FR) I voted in favour of the report by my Italian colleague, Luciana Sbarbati, which is part of the consultation procedure on the proposal for a Council decision establishing a European Migration Network.
The need to observe migratory flows dates back to the Commission's first communication in 1994 and led in 2003 to the experimental creation of the European Migration Network (EMN). In order to maintain this essential tool, it was becoming evident that a legal instrument needed to be established. In fact, despite the enormous volume of information produced on numerous aspects of international migration, these data are not easy to access.
In addition, there is not enough reliable, comparable and up-to-date information or analyses of the development of the legal and political situation of immigration and asylum at both national and EU level. I support the initiatives aimed at widening this mechanism to include asylum and providing for an extension of the network's mandate.
in writing. - British Conservatives abstained on this report since, whilst we disagree with its contents, the proposal acknowledges that the United Kingdom is exempt from the provisions. It is our long-standing policy not to take a position on issues which do not affect the United Kingdom and from which we have secured an opt-out.
in writing. - (PT) Since the entry into force of the Treaty of Amsterdam, the common European policies on migration and asylum have been constantly developing.
In this context, it is vital that we can rely on objective, reliable and comparable information and data at national and European level so that we can better understand and analyse the migration phenomena and draw up policies or take decisions based on better information.
However, the existing data is disparate and in many cases is not reliable, comparable or even up to date.
The Thessaloniki European Council approved the establishment of a European Migration Network, which started to operate as a pilot project and was then followed by a preparatory action.
I therefore support this proposal, which aims to consolidate the existing structure, making it permanent and giving it an appropriate legal basis by defining its objectives, functions, structure and methods of financing.
I agree with the amendments proposed by the rapporteur, in particular the inclusion of asylum in the Network's name and the extension of its mandate. I particularly agree that the Council's proposal to only give Parliament a role as observer, without any right to vote, is unacceptable.
in writing. - (FR) The proposed report is nothing more than a record of the failure of the various European policies implemented and bodies created to date.
What exactly is its purpose? Its purpose is to create yet another European structure, responsible for collecting, exchanging and using up-to-date data on migratory developments. It seems that a central information source is lacking. However, what about the activities of the dozens of other national, international and intergovernmental bodies, the European migration agency, the International Organisation for Migration and the Fundamental Rights Agency, which are responsible, in particular, for collecting information on migration? What about Eurostat, Europol, the RAXEN network, Cirefi, etc.? Are they ineffective, obsolete? If the answer is 'yes', why do they get bigger budgets every year?
The rapporteur is rightly concerned about the risk of the European Migration Network duplicating the existing structures. He should, above all, be concerned about the dangerous drift of the European institutions, which, rather than solving the problems linked to immigration, is only masking the sad reality through a limitless increase in comitology practices and the creation of all sorts of bodies.
in writing. - (PL) The European Migration Network cannot continue operating without a clear legal basis. As a member of the Committee on Civil Liberties, Justice and Home Affairs, I fully support the report by Mrs Sbarbati proposing acceptance of the Commission's proposal and the general agreement reached in the Council on the subject. I believe that the Council's decision will provide an appropriate legal basis, on condition that it takes full account of the opinion of the European Parliament.
The rapporteur's proposal not to establish a new European monitoring centre for migratory flows is particularly worthy of support. The rapporteur suggests instead strengthening the existing system based on a network of National Contact Points. I also support the suggestion to increase the network's competence to cover not only migration but also asylum. I believe the network's information and research remit should be broadened to cover the production of studies, analyses and assessments concerning the application and implementation of directives. I consider that all of the network's activity should be more useful so that the bodies involved in the decision-making process can make practical use of its work.
It is good that the network will also be responsible for collecting and exchanging information on immigration and asylum. This will allow for the exchange and comparison of information, and make it possible to develop common criteria and indicators at European level in the future.
in writing. - (PT) The European Parliament has today adopted a proposal for a Council decision establishing a European Migration Network.
The European Migration Network, which started as a pilot project in 2002, is based on a series of National Contact Points. Its main objective is to provide 'objective, reliable and comparable information' on the migration and asylum situation in the various Member States.
This proposal aims to consolidate the existing structure, in the form of a network, without creating, at least for the time being, a new agency or a new observatory at EU level.
There is no doubt that the measures aimed at improving knowledge of the true migration (and asylum) situation in the various EU countries will be positive. However, we do not agree with the fact that this proposal is being used to promote or further the 'Communitisation' of migration and asylum policies, which the Treaty, now known as the 'Lisbon Treaty', aims to encourage and ensure.
We reject the establishment of common migration and asylum policies at EU level which are security-based, restrictive and profoundly inhuman and which remove such basic responsibilities from the sovereignty of the Member States (and their national parliaments).
in writing. - (FR) Cooperation between Member States and the exchange of information are certainly necessary when it comes to immigration policies. This is particularly important since the Schengen Agreement doing away with all controls at the Union's internal borders means that the decisions taken in one Member State, especially those concerning the regularisation of illegal immigrants, have consequences for, and in, neighbouring countries.
If there is one area in which Europe excels, it is in the creation of agencies, bodies and all kinds of structures, provided with staff and a budget, which justify the Union's action and give the appearance of wanting to resolve the problems. That is not the case at all, however.
This is particularly true when it comes migration, for which the plethora of existing structures, be they governmental, non-governmental or intergovernmental, sit side by side without any conclusive results. Research centres, professional bodies, the European migration observatory, Eurostat, Europol, the Fundamental Rights Agency, the Centre for Information, Discussion and Exchange on the Crossing of Frontiers and Immigration (Cirefi), and so on: the list is never-ending. This report seeks to add an umpteenth: a European Migration Network, the supposed first stage before the creation of a new European observatory or agency.
It is time to curb this Europe of excess and pretence.
in writing. - (FR) I voted in favour of the report by my esteemed German colleague and friend Ingeborg Grässle, which is part of the consultation procedure on the draft Commission regulation (EC) amending Regulation (EC) No 1653/2004 on a standard financial regulation for the executive agencies pursuant to Council Regulation (EC) No 58/2003 laying down the statute for executive agencies to be entrusted with certain tasks in the management of Community programmes.
I support the rapporteur's proposals aimed at harmonising the deadlines for the discharge procedure and bringing the text of the standard financial regulation for the executive agencies into line with the Financial Regulation applicable to the general budget of the European Communities. I also support the proposal aimed at clarifying the data to be contained in the establishment plan with regard to temporary and contract staff as well as seconded national experts so that the budgetary authority has a clear insight into the changes in each agency's 'personnel' budget.
The proposal to formalise the requirement for the authorising officer, i.e. the director of the agency, to be ultimately responsible is also valid.
in writing. - (FR) I voted in favour of the report by my esteemed German colleague and friend Ingeborg Grässle, which is part of the consultation procedure on the draft Commission regulation (EC) amending Regulation (EC) No 1653/2004 on a standard financial regulation for the executive agencies pursuant to Council Regulation (EC) No 58/2003 laying down the statute for executive agencies to be entrusted with certain tasks in the management of Community programmes.
I agree that we need to harmonise the discharge deadlines and clarify that the Community agencies that actually receive contributions from the budget under Article 185(1) of the general Financial Regulation are all the Community bodies that receive direct subsidies from the budget and all the other Community bodies that receive financial support from the budget.
It is also important to indicate the data that need to be contained in the establishment plan, in terms of both temporary and contract staff and seconded national experts, so that the budgetary authority has a clear insight into the changes in each agency's 'personnel' budget, and to improve and strengthen the responsibility of the authorising officer.
in writing. - (PT) The bodies referred to in Article 185 of Council Regulation (EC, Euratom) No 1605/2002 - in other words, Community agencies - have multiplied in recent years (with the creation of many others being predicted), becoming increasingly supranational and performing functions which are the responsibility of each Member State.
This report makes some improvements to the text proposed by the European Commission, particularly by including in the financial regulation of these bodies the obligation to make available on their Internet sites information on the beneficiaries of funds deriving from their budgets. This information shall be 'easily accessible to third parties, transparent and comprehensive'. This is something that the current Regulation does not contemplate.
However, despite also demanding more detailed information on the staff, budget and work carried out by these agencies, the Commission's proposal agrees to give these agencies greater room for manoeuvre in terms of transfers of appropriations which must be duly monitored.
in writing. - (PT) The economic difficulties faced by the fishing industry are the result of an unclear and inefficient system, which is based, inter alia, on the system of TACs (Total Allowable Catch), quotas and management of fishing effort. The Commission communication on 'improving the economic situation in the fishing industry' mentions the difficulties faced by the industry and identifies some new approaches for fisheries management. These include management of 'fishing rights'.
This debate is extremely important to the Community fishing industry as it opens the door to greater biological sustainability of resources and more opportunity for those responsible for the industry to intervene in the market. There is a wide variety of fishing rights and transaction systems that are not always totally transparent. We must therefore engage in serious debate so that ways of managing these rights, which are capable of ensuring transparency, legal certainty and economic efficiency for fishermen, can be assessed.
As fishing rights form the backbone of fisheries management in the leading countries in terms of fishing potential (US, New Zealand, Norway, etc.), it is totally appropriate to discuss this possibility in the Community's fisheries management.
Due to all the above, the Members of the Portuguese Social Democratic Party support the Attwooll report.
in writing. - (PT) The speech by Commissioner Borg was illuminating in terms of the Commission's intentions for the future of the common fisheries policy: namely, alteration of its management system by introducing, in stages, a Community system based on fishing rights.
We could almost have predicted its intentions: initially to extend the application of this system, although only to part of the fleet, in a large number of Member States, and then, subsequently, to create a single EU market in fishing rights, possibly with their transaction on a stock exchange.
The objectives indicated by the European Commission '... may lead to large-scale buying of rights, resulting in concentration of ownership of quotas, geographical distribution of fishing activity and fleet composition', where '... any mechanisms established to limit the negative effects ... should be compatible with Community single market and competition rules'.
This is an extremely important issue which goes to the heart of the Member States' sovereignty and also the ownership and management of the right to exploit a natural resource, in other words the transfer to private interests of rights to exploit a public asset.
We can but categorically reject this intention!
in writing. - I abstained on the Attwooll report because, whilst I could agree with much of it, it failed to address the fundamental problem with our current fisheries management system: the fact that Europe's waters are governed centrally in the form of the CFP. The report states that marine biological resources are a 'common public good', but fails to recognise that these resources are best managed by Europe's fishing nations. The report states that 'fishing right management mechanisms should be adopted at Community level', when the reality shows that Community management of fisheries has been an unmitigated disaster. Different management tools should be studied with a view to ensuring the long-term viability of Europe's fishing communities, but the key decisions relating to these tools should be the responsibility of the fishing nations, not the European institutions.
in writing. - (EL) The debate on the exchange between Member States and the Commission of knowledge and experience about the management systems of each state will not provide special data enabling common management measures to be taken. Such management systems come under the jurisdiction of the Member States, and rightly so: they concern the history, society, economy, geography and hydrology of each country.
It is right to point out that marine biology resources are a common public good and that such rights ought not to be interpreted as property rights. However, the idea of finding successful management systems based on fishing rights within the framework of the Common Fisheries Policy at EU level is utopian and self-deluding, because the system itself, with its unbalanced development, does not permit the attainment of such a goal.
The fisheries sector is not independent of the wider economic situation of each Member State, nor do the working methods of professionally active fishermen remain unaffected by social and political developments, both locally and internationally.
Research and debate will simply demonstrate that we cannot possibly expect any improvement in the economic situation of fishermen and, more broadly, the development of local communities reliant on fishing while we are pursuing a Common Fisheries Policy in order to merge fishing enterprises into business groups and, more generally, to pool capital.
in writing. - The idea of launching a discussion on the future of rights-based management systems within the common fisheries policy is one I support. Ms Attwooll's report on rights-based management tools in fisheries should therefore be welcomed. The issues raised by such discussions will make for lively and constructive debate in seeking simplification of the CFP. I voted in favour of Ms Attwooll's recommendations.
in writing. - (FR) I voted in favour of the report by my esteemed German colleague Reimer Böge on the proposal for a decision on the mobilisation, in the framework of the general budget of the European Union for 2008, of a sum of EUR 3 106 882 in commitment and payment appropriations under the auspices of the European Globalisation Adjustment Fund.
This decision must take account of the fact that on 12 September 2007 Malta submitted an application for mobilisation of the Fund for 675 redundancies in the textile sector, specifically for workers made redundant by VF (Malta) Ltd and Bortex Clothing Ind. Co Ltd. The Maltese authorities requested a contribution of EUR 681 207 in order to cover a part of costs of the support measures, estimated at some EUR 1.36 million. In addition, on 9 October 2007 Portugal submitted a request for mobilisation of the Fund for 1 546 redundancies in the automobile sector, specifically for workers made redundant by Opel in Azambuja, Alcoa Fujikura in Seixal and Johnson Controls in Portalegre.
The Portuguese authorities requested EUR 2 425 675 to cover a part of the costs of the support measures, estimated at some EUR 4.85 million.
in writing. - (PT) Following the redundancies in 2007 of 1 549 workers from Opel Portugal in Azambuja, from Alcoa Fujikura in Seixal and from Johnson Controls in Portalegre, the Portuguese Government submitted an application for the mobilisation of this Fund (EUR 2 425 675) to cofinance actions such as 'vocational training and skills certification' and wage compensation to 'encourage' workers to accept lower wages.
Undoubtedly, given the serious consequences for workers, their families and the regions in which these companies are based, any measure which aims to minimise these consequences is urgent and necessary. However, this does not solve the basic problem of the creation and guarantee of jobs with rights for workers and the assurance of socio-economic development in these regions. This is only possible through a proper investment policy which takes advantage of the potential in each region and which prevents multinationals from relocating or closing down in search of more people and places to exploit after receiving millions of euros in 'aid'.
Regrettably, Parliament has adopted a resolution which, as regards the Portuguese application, stresses its 'concern' about the nature of the measures financed and asks the Commission 'in cooperation with the Portuguese authorities, to closely monitor the situation'. This has not happened with previous applications, such as those of France or Germany.
in writing. - I welcome the first mobilisation of the European Globalisation Adjustment Fund for the 2008 budgetary year. The Party of European Socialists was very active in setting up this fund and it is an essential contribution to efforts aimed at alleviating the effects of globalisation on workers. I voted in favour of the report.
in writing. - (PT) In 2006 I fought hard for the establishment of the European Globalisation Adjustment Fund. When it was approved, I made a speech to the House in which I said that this decision had a political angle: for the first time, the three European institutions - the Council, the Commission and Parliament - had acknowledged the existence of the negative aspects of globalisation, which was why workers affected by company closures due to globalisation should be financially supported.
I believed that this was a way for the European Union to show its presence on the ground among those suffering from redundancies due to the closure of companies, as has happened in Portugal with Opel, Johnson and Alcoa Fujikara.
These are often dramatic situations, which is why the European Parliament's decision to make available to these workers nearly EUR 2.5 million may help to alleviate their current anxieties.
When people are worried and fearful, it is difficult to accept change. These payments decided today and destined for these Portuguese workers are not a miracle solution but are definitely a way of helping them to have more confidence in themselves so that, with this support from the European Union, they can find reasons to smile again.
in writing. - (FR) I voted in favour of the report by my excellent Polish colleague Janusz Lewandowski on the 2009 budget guidelines for the 'other sections', namely the European Parliament, but also the Council, the Court of Justice, the Court of Auditors, the European Economic and Social Committee, the Committee of the Regions, the European Ombudsman and the European Data Protection Supervisor.
This document outlines the major challenges that will be on Parliament's agenda between now and 2009, notably the entry into force of the Lisbon Treaty. Every effort must be made to ensure that Parliament's enhanced responsibilities following the ratification of the Lisbon Treaty are taken into account in the budget. Measures must be taken to improve communication with the citizens, especially at local level and on three projects: the Visitors' Centre, the Audiovisual Centre and the Web TV project. Finally, I wonder whether, prior to the budgetary procedures, we should perhaps carry out an audit of the human resources allocated to European parliamentary activities.
The European Parliament's political responsibilities are constantly increasing and it is crucial that the Members have the means to work completely independently.
in writing. - (PT) This report marks the start of the debate on the 2009 budget procedure with regard to the budget of the European Parliament and other institutions, but not including that of the European Commission, which is by far the largest budget.
Among other aspects that we could highlight, consideration must be given to the guidelines now proposed on staff policy. This is because in recent years we have witnessed constant pressure to reduce staff costs, with the use of forms of precarious contracting, such as contracting via the provision of outside services, particularly through temporary employment agencies, to the detriment of permanent employment contracts and the rights of these workers. We must of course categorically reject this approach.
Another recurring aspect is the need to ensure the diversity and availability of all the official and working languages of the EU. During the 2008 budget procedure, a small appropriation was placed in the reserve 'to encourage the administration to give priority to more efficient linguistic support for Members during official meetings'. However, we do not know what measures were actually taken in this respect, particularly as situations continue to arise in which this right is not respected, for example in the EU-ACP Joint Parliamentary Assemblies.
in writing. - (FR) I voted in favour of the report by my esteemed Austrian colleague Paul Rübig, which is part of the codecision procedure on the proposal for a decision of the European Parliament and of the Council on the participation by the Community in a research and development programme aimed at supporting research and development performing SMEs undertaken by several Member States.
I welcome this initiative aimed at adding EUR 100 million over six years to the EUR 300 million of appropriations under the EUROSTARS Joint Programme for numerous Member States and other members of the European Economic Area for innovative SMEs in order to catch up in this area. It is very interesting to note that 82% of the large US companies set up after 1980 were created from nothing while in the EU the same figure is only 37%.
It is therefore clear that small and medium-sized enterprises, particularly those that are innovative, offer considerable hope for economic growth and social progress in our internal market.
in writing.- (IT) Mr President, ladies and gentlemen, I am voting in favour of this report, which makes a further important contribution to developing research and innovation, and hence the competitiveness of products made in Europe.
I welcome the fact that funding is to be allocated to SMEs, which represent the vital connective tissue of the Italian and European economies and were in need of more substantial financial support geared to the creation of original, high-quality products capable of standing up to competition from emerging economies.
The EU's creative potential must be supported and boosted so as to facilitate innovation in our internal market, without, however, running the risk in the near future of facing charges related to intellectual property rights which could be claimed by non-European countries.
New competitors, such as China, Japan and India, are making a grand entrance on the international economic stage, compelling the world market to confront the challenge of fresh competition based on innovation. EU cofinancing of the Eurostars programme in favour of SMEs therefore constitutes an essential step towards ensuring that the EU Member States remain competitive in the medium and long term.
Furthermore, I am pleased with the success achieved in the negotiations on the compromise package, which, by improving the access criteria for SMEs, will enable them to innovate in a way that will contribute to the success and the very survival of European SMEs.
in writing. - (PT) In theory this is an important programme, given that it aims to support research and development performing SMEs, as it is in enterprises, particularly the smaller ones, where investments in R&D have the greatest multiplying effect and which, at the same time, have the greatest need. However, we do not feel that the programme can effectively deliver because:
The programme has been allocated absolutely derisory and even ridiculous funds - EUR 400 million of which only EUR 100 million originate from the EU - which means that this proposal is pure propaganda. However, at the same time, the fact that only a very small number of enterprises will benefit from this programme in the future has been concealed.
The proposal will only benefit the most powerful and skilled medium-sized enterprises, in other words those with more than 250 workers, so that over 80% of European enterprises, mainly composed of micro and small enterprises, will be excluded.
As Portugal is one of the European countries where there is a dramatic lack of investment in R&D in enterprises, we feel that if the Eurostars programme were to come to our country its effects would be totally irrelevant and residual.
in writing. - I welcome Mr Rubig's proposals to support research and development performing SMEs. The plan to inject EUR 400 million into encouraging such SMEs to conduct market-orientated research in transnational projects should be supported and I voted in favour of the report.
in writing. - (FR) I want to express my support for the Rübig report, which seeks to increase the number of SMEs that are eligible for support for their R&D projects under the Eurostars research and development programme implemented by several Member States and associate countries. It also aims to facilitate the participation of our SMEs, which are the real catalysts of the European economy, in this programme.
I welcome, too, the fact that in the future Luxembourg will also participate in the Eurostars programme, which will help us to achieve the objectives of the Lisbon Strategy.
in writing. - (PT) I support the content of this report as I consider that its proposals are intended to encourage research and development in SMEs, which represent over 99% of all enterprises in Europe and which employ over 60% of the working population.
The report adds that the number of SMEs engaged in research and development activities is very limited and we must therefore encourage, through all available means, this type of initiative, which will become increasingly decisive in consolidating their competitiveness.
In this respect, the most decisive aspect is not covered by this report. It is vital that multiplying effects are created, which, through modern forms of business management, may lead to processes that can create value through incorporated innovation and efficiency. This creation of value must benefit not only the enterprises where this is developed, but also the whole business fabric, both upstream and downstream.
The adoption of this report must not make us forget the need to reinforce the financial support mechanisms for start-ups, an area where many difficulties still exist, particularly for young entrepreneurs who want to start a business experiment.
I would stress that red tape must be removed from these processes so that SMEs do not shy away from a commitment to research and development.
in writing. - (SK) By voting for Paul Rübig's report, the European Parliament is sending a clear signal to small and medium-sized enterprises in the Member States. Small and medium-sized enterprises can often be effective participants in research and development but they have to put up with less favourable conditions than those that apply to large international corporations.
From now on, SME associations performing research and development can avail of financial support from Europe and operate within a European network together with other small and medium-sized enterprises. Slovak SMEs will thus be able to contribute their knowledge and capacities to the European research and development sector.
In Slovakia many small and medium-sized enterprises are located in rural areas with less developed infrastructure, which hampers their development. Many women are employed in research and development performing SMEs, whether directly or indirectly. European funds are useful because they give SMEs a start, thus allowing their professional capacities to serve the common interest.
The Eurostars programme is a programme for researching and developing new products and services at European Union level. SMEs play a key role in Eurostars projects. It is a real pity that the Slovak Republic, an EU Member State, does not participate in this programme. Slovakia's small and medium-sized enterprises consequently have no access to the significant financial support available for the effective development of new products, techniques and services.
in writing. - (PL) I voted in favour of the report on the proposal for a Council decision on the multiannual technical guidelines for the research programme of the Research Fund for Coal and Steel - C6-0248/2007 -.
I support the view presented by Mr Gierek, who argued that in the light of the Fund's role in ensuring proper development of the European Union's economy, especially in the new Member States, the Fund should continue to operate. Steel is still one of the key raw materials for the machinery and construction industries. It is also the case that the technical possibilities of improving its quality and the efficiency of its manufacture are far from having been exhausted.
As has been rightly emphasised, greater competitiveness of coal on the energy market depends on efficient exploitation of regional resources. This will make a tremendous contribution to increasing energy security for the territory of the European Union.
in writing. - I voted in support of Mr Gierek's report on the Research Fund for Coal and Steel. The report's proposals will allow for a greater focus on environmental concerns and will enable the coal and steel sector to investigate ways to reduce greenhouse gas emissions.
in writing. - I will be voting in favour of this report and I think it is important that we take the opportunity to look in more detail at the use of coal as part of our energy needs. For too long coal has been seen as a dirty fuel and scant regard has been given to the possibility of cleaning up coal by use of new technologies.
My own region of the North-West of England still sits on huge reserves of quality coal that is deemed too expensive to extract, and whilst it is true that coal in its purest form is not an environmentally-friendly fuel, new, clean coal technology now exists that would enable coal to play a key role in our energy supply whilst not destroying the environment in the process.
We need to use our coal reserves better. We need to find more research money to make coal more environmentally friendly and more economically competitive. We need to do more to revive our coal-mining communities. I believe clean coal does have a future and I thank the Committee on Industry, Research and Energy for its report which at least starts this discussion going.
in writing. - Both coal and steel have been very important industries to communities in the south-east of England, especially in Kent. I welcome this report which promotes a research fund to develop elements of these industries inside the EU, as we need answers to our future energy needs. In particular, making coal an environmentally more accepted fuel could help secure our energy needs in the future when Europe could be under greatest stress from uncertain supply conditions.
in writing. - (PL) I voted in favour of adoption of the report by Mr Gierek on the Research Fund for Coal and Steel.
Pursuant to the Council's guidelines, after operating for five years the Research Fund for Coal and Steel was reviewed this year. The review focused on efficient use of energy materials and environmental protection. It should be emphasised that one of the Fund's great advantages is that it can be used as a source of supplementary finance for research not covered by the Seventh Framework Programme. In addition, pursuant also to the European Commission's stance, the Fund should continue to operate, because steel is still one of the principal raw materials for the machinery and construction industries, and these sectors require constant investment in research.
The Fund will also facilitate better use of coal on the energy market, which will make a significant contribution to the European Union's energy security. It should, however, be remembered that extraction of this raw material requires ongoing exploratory surveys. Another important issue is the introduction of the principle of gender equality into the research teams. This will make a positive contribution to increasing the involvement of women in the area.
in writing. - (PT) According to information provided by the Commission, 40% of the total EU fleet in terms of vessel tonnage operate on the high seas or in the waters of third countries. Likewise, vessels from other countries also fish in EU waters, notably under the terms of the so-called 'northern agreements'.
It is thus very important for the EU to have a clear system for authorising both types of activity. The legislative proposal and Parliament's report are part of the EU's efforts to 'simplify' the common fisheries policy (CFP) by laying down general rules and conditions for applying for, and issuing, licences to fish, both inside and outside EU waters.
The Commission proposal clarifies the responsibilities of the Commission and Member States and specifies the reporting requirements of fishing activities. The amendments made by Parliament's report make the document fairer in certain respects. An example of this is the greater flexibility introduced with regard to the eligibility criteria in Article 7.
The Members of the Portuguese Social Democratic Party therefore support the Morillon report.
in writing. - (PT) At the moment, authorisations for fishing activities to be granted to Community fishing vessels or third country vessels are managed through various bilateral agreements or Regional Fisheries Management Organisations.
This proposal for a regulation aims to establish a single procedure for managing all fishing authorisations, clearly indicating the role of the European Commission in granting or suspending these authorisations, instead of the Member States.
Among many important aspects that deserve comment or criticism, we would highlight that, despite this report clarifying certain aspects of the proposal for a regulation, such as regarding as serious infringements only those infringements which have been effectively confirmed as such in accordance with the relevant national legislation - which we regard as positive - it still does not safeguard the sovereignty of each Member State in terms of the management of fishing activities in their EEZs (Exclusive Economic Zones), with which we disagree.
That is why we tabled an amendment which argued for the Member States, as interested parties, to be active participants in the procedures, in particular decision-making procedures for the granting of authorisations in this area. Regrettably the amendment was rejected by a majority of this House.
in writing. - I voted against the Morillon report, because a number of amendments which I co-signed were voted down. In particular, amendments relating to the reallocation of fishing opportunities were defeated. My own hostility to the disastrous CFP has been well documented in this House and I believe that fisheries management should be returned to Europe's fishing nations. However, for as long as we have a common policy, the principle of relative stability must remain inviolable and all of Europe's fishing communities must be assured that their historic fishing rights will remain their own.
in writing. - (PL) I voted in favour of the report on the proposal for a Council regulation concerning authorisations for fishing activities of Community fishing vessels outside Community waters and the access of third country vessels to Community waters - C6-0236/2007 -.
Mr Morillon rightly emphasised that it is very important for the European Union to have a clear system for authorising both types of activities, with a view to achieving the maximum level of compliance with Union provisions in the area of fisheries and also to provide greater transparency for the activities of EU vessels in the waters of third countries.
Furthermore, there can be no doubt that the priority given by the Commission and the European Union to combating IUU fishing, and the significant reduction of fish stocks of developing countries caused by vessels engaged in IUU fishing merits our highest attention.
in writing. - The goal of Mr Morillon's report should have been to simplify the common fisheries policy. I am not convinced that the report's initial proposals met this requirement. The inclusion of agreements that fall under Article 63 of the United Nations Convention on the Law of the Sea would produce great practical difficulties for the Scottish fishing industry. Provisions pertaining to utilisation appear to already form part of existing third-country fisheries partnership agreements and the report's recommendations only serve to further complicate matters in this area. My vote reflected these concerns.
in writing. - On behalf of the European Parliamentary Labour Party, I am writing to explain why we tabled and supported amendments 20-23 on the Morillon report, and, when the amendments, fell, voted against the amended report and legislative resolution.
Amendments 20, 21, and 22 relate to the scope of the regulation. It is important to maintain the distinction between agreements that are covered by article 63 rather than 62 of UNCLOS. Only the latter should be the subject of this proposal.
Amendment 23 deletes the power given to the Commission to re-allocate fishing opportunities as proposed in Article 13, preserving the principle of relative stability and historic fishing rights in a context of responsible fishing.
Today's vote should be a wake-up call to all those who are concerned about the conservation of vulnerable fishing stocks. It shows that the European Parliament is in favour of the European Commission reallocating fishing quotas, which would result in a free-for-all in the North Sea. This goes against the principle of relative stability and is detrimental to Scottish fishing interests. We had no other option but to vote against this report.
in writing. - (SV) We Swedish Social Democrats support the European Parliament's wish in 2008, the European Year of Intercultural Dialogue, to invite a number of the world's religious leaders for a dialogue with MEPs.
We want to stress, however, that this dialogue should take the form of discussions and exchanges of view in the committees, or it should take place in specially arranged meetings. One-sided speeches to Members sitting in plenary, without any possibility for dialogue and questions, are not the right medium for communication and intercultural exchanges.
in writing. - The original compromise resolution was in my opinion not entirely balanced. The initial disturbances in Lhasa and elsewhere were orchestrated attacks on people and premises with arson, injury and murder of Han Chinese and the Muslim minority. In my own country this would, if it had been white youth against our migrant community, have been described as race riots. Nevertheless on balance I could have supported it. China still fails to fully respect human rights across its territory, with respect to independent trade unions, internal migrants and the practice of minority religions.
However, the amendments from the right that have passed pushed this text beyond the fringe. The rejection of the EU's 'one China policy', the demands for a dialogue 'without preconditions' made it impossible for me to support the resolution even with my agreement on the human rights elements contained within the resolution, as I indicated by my roll-call votes.
in writing. - (FR) I welcome the adoption of a joint resolution by all the political groups on Tibet. This text condemns the recent repression in Tibet and follows on from this Parliament's previous resolutions calling on both parties to engage in dialogue.
We also call on the Chinese Government and the supporters of the Dalai Lama to end all violence. The Chinese Government must not misuse the 2008 Olympic Games by arresting dissidents, journalists and human rights activists.
We call on the EU Presidency-in-Office to strive to find a common EU position with regard to the attendance of the heads of state or government and the EU High Representative at the Olympic Games opening ceremony, with the option of non-attendance in the event that there is no resumption of dialogue between the Chinese authorities and His Holiness the Dalai Lama.
in writing. - (SV) The Olympic torch continues its journey round the globe and demonstrations all over the world have shown what people feel about this summer's Olympic Games. It is a question in which many are interested, and it is important that the Member States be left to decide for themselves whether to participate in or boycott the Olympic Games in China.
The fight for human rights is crucial and should be supported, but the work must take place through the UN in order to acquire the necessary legitimacy. Unfortunately the European Parliament is exploiting the current situation in Tibet in order to advance its foreign policy positions. The situation must be resolved between China and Tibet without interference from the European Parliament, which has no powers in this area.
in writing. - (PT) While expressing our sympathy for the victims, our desire that the conflicts should be peacefully resolved and our principles of the defence of democracy, human rights and international law, we feel that once again a resolution on the situation in Tibet contains elements that do not strictly correspond to the situation as it is actually developing.
It is increasingly evident that what is actually in hand is an operation against the Beijing Olympic Games; this is the real motivation behind the escalation in provocation and much of the hypocritical indignation expressed.
Once again, arguments are being manipulated to justify current and future interference and infringements of international law, with attempts to impose strategic and economic interests against China.
It is significant that we are still talking about Tibet as a territory occupied by China when the powers instigating and supporting the separatist movements which are at the root of the violent actions are not challenging the integrity of the territory of the People's Republic of China, including Tibet as an Autonomous Region.
Finally, what morals can this House have in adopting such a resolution when, less than a month ago, it adopted a report on Iraq without a single mention of the aggression and occupation by the US?
in writing. - (FR) Given the gravity of the situation in Tibet, the European Parliament could stay silent no longer. I therefore supported this resolution, which strongly condemns the brutal repression in this region by the Chinese security forces.
The violence that has taken place in the streets of Lhasa and Dharamsala and the censorship of foreign media are intolerable and our institution must, together with the international community, use all of its influence to ensure that it stops and that China respects its international commitments in the field of human rights and minorities.
Through my vote I also wished to express my solidarity with the people of Tibet, most of whom are not demanding independence but greater political autonomy and respect for their cultural and linguistic heritage.
I am not in favour of a complete boycott of the Beijing Olympics because, in my view, dialogue is always preferable to closure. I believe, however, that these Games are an opportunity to encourage the Chinese authorities to make progress on the road to democracy, and I hope, as stated in the resolution, that the EU heads of state or government will adopt a consistent common position in relation to this event.
in writing. - I condemn the Chinese armed forces' repression of Tibetan protestors. Indeed, this issue underlines the need for a common EU approach to China. It is only through such a coherent approach that cooperation can constructively move forward. The Beijing Olympics are a prime opportunity to push for progress on issues such as human rights and media freedoms in China. Any attempts by the Chinese Government to hinder protests or reporting for these ends would be regrettable. I voted in favour of this motion for a resolution.
in writing. - (DE) It was entirely predictable that China would react to demonstrations by deploying the military and the police. China is of course not a democracy, but the response of the Chinese security forces to the demonstrators is naturally to be condemned. A boycott of the Olympic Games, in whatever form, would in all probability simply be viewed as an insult by the Chinese majority population and would certainly not improve - and, in the worst case scenario, might actually exacerbate - the situation of minorities in that country.
Given the EU's weight in the international arena, 'go-it-alone' approaches by the EU are highly unlikely to have any effect. If the EU presses ahead and makes itself a laughing stock in the eyes of the world, that would help no one, especially not the Tibetans. Even if the situation calms down, new and perhaps even more violent unrest can be predicted. Together with allies, however, the EU can make efforts to improve the life of the minorities in China on a progressive basis and gradually bring about a change in attitude in the government and the majority population.
in writing. - (FR) I welcome the firm stance our House took today in relation to a situation that has existed in Tibet for decades but deteriorated significantly a month ago. Defending our values - both European and universal - means that silence is out of the question: I thus fully support the condemnations of the 'brutal repression visited by the Chinese security forces on Tibetan demonstrators' as well as 'all acts of violence from whichever source' that have taken place in recent days.
Parliament also makes a number of requests to the Chinese authorities, calling on them, in particular, to authorise an independent international inquiry into the violence in Tibet, to open a constructive dialogue without preconditions with the Tibetans, to release immediately the peaceful demonstrators and all dissidents arrested in China, and to honour the human rights commitments it made to the IOC and to the world in 2001.
Finally, the resolution calls on the EU heads of state or government to adopt a common position on their participation in the opening ceremony of the Olympic Games.
in writing. - As Head of the Romanian Socialist Delegation, I would like to explain the Delegation's negative vote on the Resolution on Tibet. In fact, the resolution is not defending human rights and we cannot accept that human rights fall hostage to geopolitical agendas and interests. It is lenient with respect to human rights and hypocritical, because it is forceful in proposing political solutions that do not take into account the realities in China.
Through this resolution, the EU is losing its credibility, promoting in reality, behind its statements of support for human rights, a dangerous agenda of "political autonomy" and independence for Tibet, in clear contradiction to the "One-China policy" principle. At the same time, the EU is losing its encouraging influence on China in the process of opening.
Consequently, the resolution stands for the partition of China and not for the support and promotion of human rights, which are being used as a pretext for pushing forward different geopolitical agendas.
in writing. - I completely support Tibet in this situation. However, I could not support this motion for a resolution, as an amendment to respect the 'one China' policy principle was passed by the majority of my colleagues. I do not support this particular amendment, as the 'one China' policy threatens Taiwan as well as Tibet. I have in the past called for a boycott of the Beijing Olympics on the basis of human rights.
in writing. - (PL) I was part of the delegation from the Committee on Foreign Affairs that visited Zagreb at the beginning of this year. I agree with the rapporteur on the issues detailed in the report discussed yesterday, and therefore voted in favour of adoption of Mr Swoboda's report today. I should like to congratulate the Croatian authorities on the positive results they have achieved so far in preparation for membership of the European Union.
in writing. - (FR) Although I voted in favour of the progress report on Croatia's potential accession, I must stress that no future accessions can take place in the near future. The Union of 27 must firstly organise itself on the basis of the Lisbon Treaty. New accessions will only be possible after consolidation of the EU in its current configuration.
in writing. - (SV) Junilistan considers that the enlargement of the EU is a fundamental aspect of the work to achieve peace and stability in Europe. We therefore support EU membership for Croatia when the country meets the Copenhagen criteria. We have therefore voted in favour of the report.
However, it is absurd for the European Parliament to demand that the media take steps to maintain popular support for the role of the International Criminal Tribunal. This kind of utterance can be interpreted quite simply as interference with press freedom. We are also critical of formulations to the effect that the European Parliament should call on Croatia to conduct an awareness-raising campaign aimed at focusing public attention on the environment. This question is of course important in itself, but it falls outside the powers of the European Parliament.
in writing. - (PT) It will be said that the effects of the recent NATO Summit in Bucharest made themselves felt in the vote of this House today.
In other words, Croatia has seen the adoption of the report on its 'progress' towards accession to the EU - with it even being explicitly stated that the negotiations shall (!) be concluded before the 2009 elections - whereas the Former Yugoslav Republic of Macedonia (FYROM) has seen the vote on its progress report postponed.
It will be recalled that the NATO Summit decided to invite Croatia to begin accession talks, whilst those with the FYROM were postponed.
If there is one aspect that this situation once again highlights, it is that the enlargement of the EU and NATO occurs in harmony.
Among other important aspects that should be highlighted in this explanation of vote (such as the current border disputes between countries in the region, including Italy), it is noted that progress towards accession to the EU means, according to the European Commission, that the 'economic criteria', in other words 'a budgetary consolidation and stability policy', 'structural reform of public finances', 'privatisation' and 'improving the quality of business environments', and land reform (which means access to land ownership, particularly by foreigners), must be achieved.
Two examples of the EU at its best ...
in writing. - Mr Swoboda's report on Croatia is a well-balanced report that outlines an optimistic view of Croatia's efforts towards EU accession. It is nevertheless realistic and does point to the need for continued effort by the Croatian Government on judicial and border issues. I welcome the country's efforts towards accession and hope for these to continue. I therefore voted in favour of the report.
in writing. - (PT) We voted in favour of this motion for a resolution given the current situation and the estimates of the International Agency for Research on Cancer. These indicate that one in three Europeans is diagnosed with cancer during their lifetime and one in four Europeans dies from the disease. In 2006 there were nearly 2.3 million new cancer cases and over 1 million cancer deaths within the EU.
Cancer is caused by many factors in multiple stages and therefore requires more prevention that addresses lifestyle causes and occupational and environmental causes on an equal footing. According to a recent study by the trade unions, at least 8% of annual cancer deaths are directly caused by exposure to carcinogens in the workplace and this exposure could be prevented by substitution of carcinogens with less harmful substances.
It is well known that there are startling differences in the quality of cancer treatment facilities, screening programmes, evidence-based best practice guidelines, facilities for radiotherapy and access to new anti-cancer drugs, which also explains the big differences in the five-year survival rate from most cancers across Europe.
in writing. - (SV) Are EU measures in the urgent fight against cancer more effective than corresponding measures in the context of existing international organisations with broad expertise, such as the WHO? Do the EU institutions have more extensive competence than the Member States in methods of combating cancer? Our answer to these questions is 'no'.
The Resolution calls, among other things, for an interinstitutional EU Cancer Task Force, EU-sponsored information and education campaigns on cancer, an advisory committee on cancer prevention to be set up by the Commission, legislative action by the EU to encourage and support initiatives concerned with the lack of sun protection, action by the Commission to create smoke-free environments, nationwide provision by the Member States for multidisciplinary oncology teams and recognition of oncology as a medical speciality.
The idea behind these views and demands is certainly laudable. The fundamental question, however, is: what value added is there in having the EU regulate all these things? Where is trust in the Member States? What happened to the subsidiarity principle? Does EU regulatory action really benefit those who are in need of qualitative legislation and well-considered measures, namely cancer patients? Where is the realisation that cancer is a global problem, which should be approached at a global level?
On the basis of the above arguments, Junilistan voted against the report in question in the final vote.
in writing. - I fully support the motion for a resolution brought before Parliament by the Committee on the Environment, Public Health and Food Safety relating to combating cancer. The EU has an important role to play in coordinating the fight against a disease which one in three Europeans will be diagnosed with in the course of their lifetimes. Member States also clearly have a key role in cancer prevention, diagnosis and treatment amongst their citizens and must learn from each other in order to combat the disease. Just this week, the Scottish Government announced a national programme to immunise schoolgirls against Human Papilloma Virus, the cause of the majority of cervical cancer cases, and it is programmes such as this which the EU should encourage all Member States to adopt.
in writing. - (PL) I voted in favour of adoption of the resolution on combating cancer as diseases of this type wreak havoc the world over, including the countries of the European Union and my home country, Poland. Widespread and regular preventive checks enable this disease to be detected in its initial stages, which significantly increases the chance of recovery. A less restrictive exchange of experiences between oncology centres is needed so that the knowledge gained most recently on the subject can be applied extensively.
Much concern has been expressed recently about the increase in the number of cases of breast cancer. It is therefore essential to spread awareness of the danger and provide universal access to professional mammogram testing. It is also especially important to limit people's contact with carcinogenic products. In particular, consideration should be given to the preservatives used in the food industry and to the inappropriate use of artificial fertilisers and plant protection products. Asbestos also merits attention because until recently it was used in the construction industry and in water supply pipes. Anti-nicotine preventive measures must form part of this action, too.
in writing. - (SK) Ladies and gentlemen, today none of us can say that the fight against cancer does not concern us. I am not a medical expert in oncology, but having lost both my parents and a young brother to cancer I have witnessed the aggressiveness of this disease. I have witnessed the difficult fate endured by people and their families at the hands of this disease, which could not fail to touch even the hardest of hearts.
I am grateful to the Committee on the Environment, Public Health and Food Security for putting a question on this topic to the Commission, which instigated this important debate. I thank all the authors of the resolution, including my Slovak colleague Irena Belohorská, for their efforts, without which we would have not found the answers to serious issues related to this aggressive disease.
I am convinced that every step, even the smallest one, every investment that contributes to early cancer detection and diagnosis and supports new treatment will offer great hope to cancer patients.
in writing. - With one in three Europeans diagnosed with cancer during their lifetime and one in four Europeans dying from the disease, cooperation to share best practice and to call for more resources for research is important in the EU. The concept of an interinstitutional EU Cancer Task Force with the aim to increase by 50% by 2018 the number of EU citizens participating in a cancer screening programme should be welcomed.
in writing. - (IT) The Sixth Community Environment Action Programme, which laid the foundations for Europe's policy on climate, biodiversity, the environment, health and natural resources, has been very successful.
However, as Commissioner Dimas himself mentioned, the EU has fallen a long way behind its schedule for reaching the environmental protection targets it originally set, especially on atmospheric pollution, with all the associated problems: the greenhouse effect, health impairment and acid rain.
The cut in funding for Natura 2000 and the LIFE+ programme, moreover, is giving great cause for concern to small local authorities, which will suffer a corresponding reduction in their scope for action as regards effective environmental policies to protect their own area.
I therefore cannot fail to fully agree with Mrs Myller, who, in this report calls on the Commission to include clearer, more specific quantitative and qualitative deadlines and targets in the text. Indeed, although the climate and energy package, the revision of the Waste Directive and the revision of the IPPC should help us to ensure a sustainable future for Europe, we have a pressing need and a responsibility to revise the Sixth Programme in order to fine-tune EU environmental action over the coming decades.
in writing. - (PT) I voted in favour of the Myller report on the mid-term review of the Sixth Community Environment Action Programme, given the importance of achieving the objectives thus defined, particularly with regard to the thematic strategies, protection of biodiversity and enforcement of Community legislation, and not forgetting issues such as ecological taxation or the problem of environmentally harmful subsidies.
Efforts should be redoubled in order to provide a timely response to the environmental problems targeted by the Programme.
in writing. - (PT) This report stems from an assessment that the Committee on the Environment, Public Health and Food Safety requested in order to determine how well the European Union has so far honoured its commitments under the Sixth Community Environment Action Programme, which was approved in 2002 and runs until 2012.
This assessment revealed that the implementation of the Action Programme is either very behind schedule or extremely behind schedule in the case of a number of priority objectives. In the light of the measures carried out so far, it does not seem that the priority environmental objectives of the Programme will be achieved by 2012. Accordingly, the assessment does not support the claim by the Commission in its own mid-term review that, on the whole, the EU is on schedule with the implementation of the measures planned in the Action Programme.
According to the assessment commissioned by Parliament, it may be concluded that the Commission's decision to make specific proposals through the thematic strategies has not, on the whole, produced the desired result.
However, despite having generally voted in favour of the report, we disagree with some of its points.
in writing. - The mid-term review of the Sixth Community Environment Action Programme does not offer anything new, such as a change in the course already set. The review merely expresses concern that progress is not being made as quickly as envisaged in the timetables.
Nevertheless, although the major environmental issues have been acknowledged, the review does not point out the reason for the worsening situation, i.e. the ruthless exploitation by multinationals for their own profit. They use the environment as a reservoir, which they plunder rashly for raw materials and exploit without control for the sake of profit. Indeed, the Sixth Environment Programme turns the very exploiters of nature into environmental protectors, as it expressly states that effective action, business opportunities and the market will provide a solution.
In fact, the environment provides a new opportunity to accumulate capital and profit. This exploitation is even supported by Community resources - that is, citizens' money. The liberalisation of sectors of strategic importance and the commercialisation of environmental protection promote the green economy as one of the larger investment outlets for monopolistic capital.
At the same time, increased awareness is being exploited worldwide. This conceals the fact that dangerous climate changes and global warming are the result of industrial development based on capitalist profit and the commercialisation of earth, air, energy, water, etc.
in writing. - I welcome the Myller report on the mid-term review of the Sixth Community Environment Action Programme. I share its concerns over the increase in transport emissions and slow-moving efforts towards energy efficiency. More concerted effort needs to be made in these areas.
in writing. - (FR) I voted in favour of this report by my Finnish colleague in the Socialist Group Riitta Myller.
At the mid-term stage this text paints a worrying picture of the state of progress of the Sixth Community Environment Action Programme (2002-2012).
The implementation of the vital measures to combat climate change is hugely delayed. Similarly, the EU has made extremely limited progress on the preservation of air quality, implementation and enforcement of Community legislation, protection of biodiversity, reform of environmentally harmful subsidies, and promotion of sustainable production/consumption models.
The analysis provided in the report is alarming, to say the least, because at present, contrary to the Commission's statements, it seems highly unlikely that we will stick to the timetable set out six years ago and meet the priority environmental targets in 2012.
By voting in favour of this text, I am joining with the majority of Parliament to urge the European Commission and the Member States to make a crucial final effort.
in writing. - (SV) We voted for the amendment which calls upon the Commission and the Member States to refrain from blocking access to the Internet. However, we would point out that our support for the amendment is mainly concerned with the issue of file sharing for private use. For certain types of crime, for example child pornography offences and systematic infringements of copyright for commercial reasons, blocking access to the Internet should be one possible method along with others of combating criminal activity.
in writing. - (FR) The report by Guy Bono on cultural industries in Europe reaffirms the importance of the cultural dimension in the implementation of the Lisbon objectives. It underlines the potential of cultural industries as regards employment and growth and the need to strengthen EU support and action in this sector. The report also highlights the opportunities offered today by the Internet in terms of accessing, promoting and disseminating culture. In this digital environment, it is nevertheless important to reconcile free access to the Internet and individuals' rights and freedoms. Internet use must comply with the major principles on which our democratic societies are built, including respect for intellectual property rights. To cope with the widespread and ongoing illegal downloads that affect the audiovisual and music sectors in particular, suitable and proportionate measures must be proposed in conjunction with the various stakeholders. Temporary suspension of Internet access, as part of a graduated response and with respect for individual freedoms, would be an appropriate solution that would also prevent the application of criminal sanctions, the limits of which are clear nowadays. I am sorry that Parliament rejected that possibility today.
in writing. - (PT) We are well aware of the importance of culture and its dissemination in terms of cultural diversity and the rights of artists and people in every EU Member State.
This report makes some positive suggestions which we support, such as the idea of promoting mobility for the people, goods and services in the creative sector, due regard for the rules and principles laid down in the UNESCO Convention on Cultural Diversity, and the call made to the Commission to look into the possibility of setting up a programme similar to the MEDIA programme. Likewise, we support the call made to the Commission to complete the procedures for implementing the initiative for the European digital library, to stimulate and support the music, theatre and publishing industries in order to facilitate the transnational distribution of works and, as a preliminary step, to set up a mechanism under the Culture Programme allowing non-audiovisual cultural industries to have access to Community funding to promote books, music and professional training.
However, we do not agree with other proposals which aim to defend purely business interests rather than education, culture, artists' rights and the population in general.
in writing. - (PL) The contribution that culture makes to economic growth and its impact on employment was confirmed as a result of research published by the European Commission at the end of 2006. This research showed that in 2003 the cultural sector contributed around 2.6% of the European Union's GDP and that more than 5 million individuals were working in the sector.
Increased awareness of culture's economic dimension and of its role in job creation is gradually spreading. There is greater understanding, too, of culture's part in rural and urban development. In addition to its direct input into the economy, the creative and cultural sector has an indirect impact on the European socio-economic environment. It also promotes the development of ICT. Cultural industries play an important role at local, regional and urban level, and contribute significantly to competitiveness in the European Union.
We should therefore welcome the fact that both the Council and the Commission intend to recognise the role of culture and creativity as key factors for rural development, promoting European citizenship and achieving the aims of the Lisbon Strategy.
in writing. - (SV) Junilistan considers that cultural matters in general fall under the political responsibility of the Member States. We have therefore voted against this report in its entirety. The report falls outside the legislative procedure and is nothing more than an attempt by the Federalist majority in the European Parliament to give the EU even greater involvement in the field of cultural affairs.
We have voted in favour of the amendment which opposes action to deny citizens access to the Internet since we are opposed to the proposal of France that it should be possible to exclude file sharers throughout the EU from the Internet. Basically, however, we consider that the question of file sharing is a matter for the Member States to legislate on.
in writing. - Along with the majority of my group, I supported both parts of this amendment. Forced removal of a customer's Internet connection, without judicial oversight, is not the right solution to combating piracy.
Furthermore, Internet connections are often not personal. Forcing the disconnection of one person's Internet connection would have an unintended and disproportionate impact on other innocent users of the same connection.
I strongly support measures to protect those who work in the cultural industries by protecting intellectual property. However, access to the Internet is becoming increasingly important for civil participation, media pluralism, freedom of expression and interaction with government services. We should avoid disconnection wherever possible in favour of other, more effective measures to combat piracy.
in writing. - I voted in favour of the Bono report which recognises the huge importance of cultural industries in Europe. In my own country, Scotland, the creative industries generate over £5 billion annually thereby contributing both to the economy and our society as a whole. The EU must work with the nations of Europe to ensure that we adopt a coherent strategy to promote the industries attached to our rich and culturally diverse continent.
in writing. - (EL) The commercialisation of culture masquerades as supposed respect for diversity. The intellectual rights of creators are deemed to be property to be taken away and bought like a commodity. The need to respect the UNESCO conditions by means of purportedly dignified compromises is continuously and gradually adjusting to the WTO's requirements and terms.
What is in fact taking place is a monopolistic centralisation and ownership of all the terms of cultural existence and cultural production of each country, under the umbrella of the measures and rules of the unpopular Lisbon strategy. This is designed to enrich capital; it hides behind fanciful blandishments, admonitions, exhortations and homilies about the respect for diversity.
Unfortunately, all human values are used to fuel profit. The natural environment is being exploited for profit, and we are already experiencing the devastating effects of this policy. None other than the ruthless laws of the market are crushing, degrading and homogenising every cultural, aesthetic, artistic and moral value. These values have to be converted into capitalist profit, owing to internal and international imperialist competition.
In EU policy, the internal contradiction between the quality of culture and of profit is resolved only if the ruthless needs for profit are answered. For this reason, we intend to vote against the report.
in writing. - Mr Bono's report on the cultural industries in Europe calls for greater recognition of the industries' contribution to the European economy. The cultural sector should also be considered when formulating EU policy more generally. Policies affecting the internal market, competition, trade and research and development, among others, all concern the cultural sector in various ways, and the proposals found in the report recognise this. I therefore voted in support of Mr Bono's recommendations.
in writing. - (FR) I voted in favour of this report tabled by my Socialist colleague Guy Bono on cultural industries in Europe.
What are cultural industries? The term may be unusual but although culture cannot be summed up as its economic dimension, it would be just as harmful to obscure this aspect of the matter: culture is now a powerful catalyst for growth and employment and in 2003 it accounted for 2.6% of GDP and 3.1% of jobs in the EU.
This text recommends re-launching the European record industry (through a reduced rate of VAT or a European fund to support music) and tackles the issue of piracy, taking into account the need to make access to culture more democratic but also the need to respect intellectual property.
In this respect, I supported in particular one amendment - adopted by a margin of 17 votes - contradicting the repressive strategy of a 'graduated response' proposed in France in the report presented by Denis Olivennes to the President of the Republic. In my view, it would be not only impracticable but dangerous to entrust service providers - private companies - with the role of monitoring and suspending the Internet connections of people suspected of illegal downloading.
in writing. - (SV) The report on cultural industries in Europe opens with a frightening paragraph in the spirit of EU nationalism on the role of culture in the development of the European project. Despite this I am voting for the report since, in the most important parts, Parliament says that non-commercial file sharing should not be criminalised and, if Amendments 1 or 2 go through, there will be no recourse to such measures as blocking access to the Internet because they violate fundamental freedoms and human rights and are contrary to the principles of proportionate response, effectiveness and deterrent value.
in writing. - (SV) In the European Parliament we have a name for reports which contain endless political wish lists, regardless whether we have powers in the field or not - they are called Christmas trees. Guy Bono's report is one of those. Yet there was an important bright spot in Christofer Fjellner's excellent Amendment 1, which stated a clear political position pointing out that attempts to deny Internet access to individuals who illegally copy material online should not be recommended.
Since it has been leaked that President Nicolas Sarkozy wanted to transfer the French experiment to the EU, there is every reason to support a statement to the effect that this, to put it mildly, would not be appreciated. As the amendment was adopted, I voted in favour of a report which I would otherwise have tried to vote down.
in writing. - On part 2 of Amendment 22, I believe that people that act illegally on the Internet should have that service withdrawn. This is why I voted against part 2.
in writing. - (PT) I applaud the excellent report by my colleague Mr Graça Moura on a European agenda for culture in a globalising world, in which a vast programme is proposed to enable a strategy to be pursued both within the EU and in the EU's relations with third countries.
Since at least March 2005, Mr Graça Moura has stressed that the Lisbon Strategy can never fully achieve its fundamental aims unless culture is treated as one of its essential dimensions.
The Commission communication subscribes to this idea and makes culture a key point in the European political agenda.
I agree with the rapporteur when he says that 'the fact that the world is globalising is what, to our mind, is implying an ever more pressing and urgent need to assert and strengthen the European identity, without detracting from the diversity of the cultures existing among the peoples of Europe'.
I also congratulate the European Commission on this communication and I call for the task force for culture already announced by President Barroso to be set up, rather than delaying its creation and work.
in writing. - (PT) This report contains some highly contradictory aspects. On the one hand, there is a constant attempt to hide the true situation in Europe. There is no single 'European cultural heritage', particularly as a reference for 'humanism, tolerance, democracy' and so on. The whole cultural history of Europe, just like its history in general, is not built solely on diversity, admirable creative energy and progress, but also on violent conflict, intolerance and many lines and contexts of cultural domination. A single heritage is a fiction, fed previously by cultural Eurocentrism (Europe as a 'vanguard' and other aspects mentioned) and fed nowadays by the oft-repeated myth of a 'European' cultural identity.
On the other hand, however, the political intention to assert a European identity contains positive elements. This is because this assertion of identity is not just intended to assert a 'European' cultural identity, but to guarantee resistance to the pressure exerted by the dominant cultural industries of the US (defence of linguistic and cultural diversity; consideration of cultural industries as a 'protected space with regard to trade rules'; finding that the 'EU's trade balance in cultural goods and services is unfavourable').
We therefore abstained in the end.
in writing. - I voted in favour of the Graça Moura report which rightly highlighted the key role played by local, regional and national authorities in fostering and protecting cultural heritage. Europe's cultural diversity is one of our great treasures and my group, the European Free Alliance, is committed to safeguarding this diversity. Similarly, my party is committed to a culturally cosmopolitan Scotland and in government is taking steps to enhance Scotland's rich cultural tapestry, be that in our own linguistic diversity or our country's ability to take key decisions in relation to broadcasting. Europe can look forward to a culturally rich Scotland taking an independent place in the EU.
in writing. - (PL) I supported the report on the European agenda for culture in a globalising world, as it emphasises that the Union's cultural policy focuses on European integration, whilst respecting the national and regional diversity of Member States. The Community may only act in the area of cultural policy when its resources supplement and support the actions of individual countries, but do not replace them.
It is a matter of great satisfaction for me to be able to refer to the European Parliament's adoption of the amendment tabled by two Polish Members who are part of the Committee on Culture: Mrs Tomaszewska and Mr Podkański. Their amendment concerns declaring 2010 a year devoted to the memory of Frederic Chopin. It is worth recalling that 2010 will be the 200th anniversary of the birth of that gifted composer in Żelazowa Wola in Poland.
in writing. - I welcome Mr Graça Moura's report as a step in the right direction for promoting and preserving Europe's cultural heritage. However, the call for schools to promote European identity, I feel, is contrary to the basic role of education in our society. Much more needs to be done, especially to ensure that this cultural heritage is shared as widely as possible. The report requires strengthening and my vote reflected this view.
in writing. - (DE) Europe's cultural heritage is one of our great treasures which must be preserved. Thinking about how artists can be given not only financial but also legal support is one aspect of this, but it is also important to ensure that infringements which occur in the private sphere without any intention to make a profit are not penalised under criminal law.
It is even more important, however, to ensure that our Christian-occidental roots are not gradually and irrevocably lost. The integration which we hear so much about must not consist of our dispensing with Christmas, Easter, St. Nicholas's day and so forth in our kindergartens and schools in an attempt to accommodate Muslim immigrants, for this would result in a loss of our cultural identity. Instead, we must do more to ensure that our customs, traditions and moral values are maintained, as well as respected by others.
in writing. - (FR) I fully endorse this report, which recognises the fundamental role of culture in the process of European integration. I support the proposals for a cultural agenda for Europe with its three main objectives: promoting cultural diversity and intercultural dialogue, promoting culture as a vehicle for creativity within the framework of the Lisbon Strategy and promoting culture as a key element of the EU's external relations.
The external dimension of culture in Europe should be asserted: culture should be incorporated into the political dialogue with our partner countries and regions and systematically integrated into the development programmes, notably with our ACP partners. I believe that the idea of creating an EU-ACP cultural fund is particularly judicious for it will encourage the emergence of local industries and markets and will facilitate the access of ACP cultural products to the European market.
It is important to recognise the role played by local and regional authorities in promoting culture and to ensure that they are more involved in the implementation of the EU's cultural agenda.
in writing. - (SV) The culture reports produced by Parliament are often difficult to deal with. The intention is of course good and, as the report in question points out, it is a good idea, when it can be justified, to make use of the pan-European level in order to support artists in the pursuit of their profession. That does not mean that everything should be done at EU level. On the contrary, there is good reason here to keep a close eye on the subsidiarity principle, so that Member States do not lose the option of developing their own cultural policies. It was therefore in part a question of principle which led to my decision to vote against the report.
Even more serious in this precise instance, however, is the language used in much of the report. Recital K has a tone which is frightening. The same insinuation slips into several other parts of the text. It is important to proceed with care and discretion when discussing concepts such as cultural heritage. No such care was taken here.
in writing. - The European Parliamentary Labour Party is in favour of education in schools about the history of the European Union. However, we do not agree that one particular view of European identity and culture should be actively promoted through school syllabuses. Therefore, we abstained on this vote, because education should be about informing students rather than promoting any one idea.
in writing. - (PT) I voted in favour of the motion for a resolution on the Commission Green Paper on 'Adapting to climate change in Europe - options for EU action' as I share the belief that adaptation measures constitute a guarantee against the negative and unavoidable effects of climate change. The prompt definition of adaptation measures for agricultural activity, water resource management, land-use planning and public health forms part of a desirable attitude towards defining Community-level environmental policies.
in writing. - (PT) It is well known that, according to the contribution of Working Group II to the Fourth Assessment Report of the Intergovernmental Panel on Climate Change, nearly all European regions are expected to be negatively affected by future impacts of climate change. This may pose a further threat to European biodiversity and may interfere with social development, demanding a truly cross-cutting approach and the inclusion of social, economic and environmental aspects in the broad sense.
This resolution highlights certain causes and measures which, in some cases, are contradictory.
It is good that the existence of numerous studies and models at regional or local level on the likely impacts of climate change is recognised, but in many of these studies there is no equivalent consideration of the socio-economic dimension and the predictable consequences for the populations concerned.
I welcome the invitation to the Commission to coordinate and support the scientific preparation of a common European database on vulnerabilities so as to understand how societal groups and the European cultural and national heritage would be affected and how societies could react to the consequences of climate change in the future.
However, we disagree with other points, such as maintaining emissions trading.
in writing. - I share the view Mr Sacconi outlines in the motion for a resolution on the Commission Green Paper on 'Adapting to Climate Change in Europe'. Efforts to adapt to climate change must be made as soon as possible. The international nature of the issue requires concerted European action. The financing of such actions should also reflect this. Climate change is happening and, while mitigation efforts are essential, they must be complemented by an EU strategy that allows us to adapt to the effects global warming will have on our everyday lives.